Exhibit 10.1

 

SERVICE AGREEMENT

 

This SERVICE AGREEMENT (the “Agreement”) is made as of this April 3, 2008, by
and between Thomas George Story Busher, an individual (the “Executive”) and
Montpelier Re Holdings Ltd (“MRH”) , whose registered office is located at
Clarendon House, 2 Church Street, Hamilton, Bermuda (the “Company”).

 


1.          EMPLOYMENT


 


THE COMPANY HEREBY SHALL EMPLOY THE EXECUTIVE AS DIRECTOR, DEPUTY CHAIRMAN OF
THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), CHIEF OPERATING OFFICER
(“COO”) AND EXECUTIVE VICE-PRESIDENT OF THE COMPANY UNDER THE TERMS AND SUBJECT
TO THE CONDITIONS SET FORTH HEREIN.


 


THE EXECUTIVE’S CONTINUOUS EMPLOYMENT WITH THE COMPANY BEGAN ON 1 JANUARY 2002.


 


2.                               TERM


 


SUBJECT TO PARAGRAPH 12, THE EXECUTIVE SHALL BE EMPLOYED HEREUNDER FOR THE
PERIOD COMMENCING ON 1 JULY 2008 AND ENDING 30 JUNE 2011 (AND RENEWABLE
THEREAFTER BY AGREEMENT BETWEEN THE PARTIES) (THE “TERM”) UNLESS HIS EMPLOYMENT
IS TERMINATED BY THE COMPANY GIVING TO THE EXECUTIVE NOT LESS THAN TWELVE (12)
MONTHS’ NOTICE IN WRITING OR THE EXECUTIVE GIVING TO THE COMPANY NOT LESS THAN
SIX (6) MONTHS’ NOTICE IN WRITING, SUBJECT ALWAYS TO CLAUSES 12, 13 AND 14.


 


3.                               DUTIES


 


(A)                                  THE EXECUTIVE SHALL HAVE ALL
RESPONSIBILITIES COMMENSURATE WITH HIS POSITION AND THE EXECUTIVE SHALL PERFORM
SUCH DUTIES, EXERCISE SUCH POWERS AND ACCEPT SUCH OFFICES IN RELATION TO THE
BUSINESS OF THE COMPANY, OR OF ANY GROUP COMPANY CONSISTENT WITH HIS


 

--------------------------------------------------------------------------------



 


PRIMARY DUTIES AT THE TIME AND AS ARE APPROPRIATE TO HIS POSITION AS MAY FROM
TIME TO TIME REASONABLY BE ASSIGNED TO OR VESTED IN HIM BY THE BOARD AND AGREED
BETWEEN THE PARTIES (WITHOUT FURTHER REMUNERATION EXCEPT AS OTHERWISE AGREED). 
THE EXECUTIVE SHALL GIVE TO THE BOARD SUCH INFORMATION REGARDING THE AFFAIRS OF
THE COMPANY, AND OF ANY GROUP COMPANY, AS IT SHALL REQUIRE AND AT ALL TIMES IN
ALL RESPECTS CONFORM TO AND COMPLY WITH THE REASONABLE DIRECTIONS AND
REGULATIONS MADE BY THE BOARD.


 


THE EXECUTIVE SHALL WELL AND FAITHFULLY SERVE THE COMPANY AND ANY GROUP COMPANY,
AND SHALL USE HIS BEST ENDEAVORS TO PROMOTE, DEVELOP AND EXTEND THEIR BUSINESSES
AND INTERESTS, GIVING AT ALL TIMES THE FULL BENEFIT OF HIS KNOWLEDGE, EXPERTISE,
TECHNICAL SKILL AND INGENUITY.


 


FOR PURPOSES OF THIS AGREEMENT, “GROUP COMPANY” SHALL MEAN AND INCLUDE ANY
COMPANY WHICH IS FROM TIME TO TIME A HOLDING COMPANY (AS DEFINED BY SECTION 86
OF THE COMPANIES ACT 1981 (THE “COMPANIES ACT”), BUT IRRESPECTIVE OF WHETHER IT
IS A BERMUDA COMPANY OR AN OVERSEAS COMPANY) OF THE COMPANY, A SUBSIDIARY
COMPANY (AS SO DEFINED) OF THE COMPANY, A SUBSIDIARY COMPANY (AS SO DEFINED) OF
A HOLDING COMPANY (AS SO DEFINED) OF THE COMPANY, OR A COMPANY IN WHICH THE
COMPANY OWNS AT LEAST 50% OF THE ISSUED SHARE CAPITAL.


 


(B)                                 SUBJECT TO THE PARAGRAPH BELOW, THE
EXECUTIVE AGREES THAT HE WILL DEVOTE SUBSTANTIALLY ALL OF HIS TIME AND ATTENTION
TO THE AFFAIRS OF THE COMPANY AND ANY GROUP COMPANY AND THAT HE WILL NOT ENGAGE,
DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS OR OCCUPATION, EXCEPT THAT THE
EXECUTIVE MAY:


 

(I)                                     SERVE ON CORPORATE, CIVIC OR CHARITABLE
BOARDS OR COMMITTEES AND OTHERWISE ENGAGE IN CHARITABLE AND CIVIC ACTIVITIES,
AND

 

2

--------------------------------------------------------------------------------



 


(II)           ENGAGE IN PERSONAL INVESTMENT ACTIVITIES ON BEHALF OF HIMSELF OR
HIS FAMILY, PROVIDED THAT THE EXECUTIVE CONTINUES TO DEVOTE SUBSTANTIALLY ALL OF
HIS TIME AND ATTENTION TO THE AFFAIRS OF THE COMPANY AND ANY GROUP COMPANY AND
SUCH TIME AND ATTENTION IS APPROPRIATE TO HIS DUTIES AS DIRECTOR, DEPUTY
CHAIRMAN, EXECUTIVE VICE PRESIDENT AND COO.


 


(C)           THE COMPANY RESERVES THE RIGHT TO REQUIRE THE EXECUTIVE NOT TO
ATTEND WORK AND/OR NOT TO UNDERTAKE ALL OR ANY OF HIS DUTIES HEREUNDER DURING A
PERIOD OF UP TO TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE TERMINATION OF HIS
EMPLOYMENT, PROVIDED ALWAYS THAT THE COMPANY SHALL CONTINUE TO PAY THE
EXECUTIVE’S BASE SALARY AND CONTRACTUAL BENEFITS AND BONUS OR IF HIGHER SUCH
OTHER BONUS AMOUNTS PAYABLE TO THE COMPANY’S ANNUAL BONUS PLAN GROUP A
PARTICIPANTS AS APPROVED BY THE COMPENSATION AND NOMINATING COMMITTEE OF THE
BOARD (THE “COMPENSATION COMMITTEE”) AND THE EXECUTIVE CONTINUES TO RECEIVE
BENEFITS DUE UNDER THE MRH LONG TERM INCENTIVE PLAN (“LTIP”) (OR ANY REPLACEMENT
COMPENSATION) FOR SUCH PERIOD.  THIS PARAGRAPH 3(C) SHALL NOT AFFECT THE GENERAL
RIGHT OF THE COMPANY TO SUSPEND THE EXECUTIVE FOR CAUSE (AS DEFINED IN PARAGRAPH
12(B), BELOW).


 


4.                               MOBILITY


 


THE EXECUTIVE’S NORMAL PLACE OF WORK SHALL BE THE COMPANY’S OFFICES IN BERMUDA
AND AS PART OF HIS DUTIES HE MAY BE REQUIRED TO TRAVEL INTERNATIONALLY ON
BUSINESS FROM TIME TO TIME AS MAY BE AGREED.


 


5.                               COMPENSATION AND RELATED MATTERS


 


AS FULL COMPENSATION FOR THE EXECUTIVE’S PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES HEREUNDER DURING THE TERM, THE COMPANY SHALL PAY THE EXECUTIVE
THE COMPENSATION AND PROVIDE THE BENEFITS SET FORTH BELOW AND IN PARAGRAPH 6 OF
THIS AGREEMENT:

 

3

--------------------------------------------------------------------------------



 


(A)           BASE SALARY  THE COMPANY SHALL PAY THE EXECUTIVE A SALARY AT THE
ANNUAL RATE OF SIX- HUNDRED FIFTY THOUSAND ($650,000) (THE “BASE SALARY”).  THE
BASE SALARY SHALL BE LESS APPLICABLE WITHHOLDING AND OTHER DEDUCTIONS, PAYABLE
MONTHLY IN ARREARS ON THE DAY APPOINTED BY THE BOARD FOR THE PAYMENT OF SALARIES
OR PRO RATA IF THE EXECUTIVE IS EMPLOYED FOR LESS THAN A FULL MONTH.


 


THE COMPENSATION COMMITTEE, SUBJECT TO RATIFICATION OF THE BOARD, MAY, IN ITS
SOLE DISCRETION, INCREASE OR DECREASE THE BASE SALARY AT ANY TIME DURING THE
TERM PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE EXECUTIVE’S BASE SALARY BE
DECREASED AT ANY TIME DURING THE TERM BELOW THE RATE SET FORTH IN PARAGRAPH
5(A) ABOVE.


 


THE BASE SALARY SHALL BE INCLUSIVE OF ANY DIRECTOR’S FEES OR OTHER FEES OR
REMUNERATION PAYABLE TO THE EXECUTIVE BY THE COMPANY OR ANY GROUP COMPANY (BUT
EXCLUDING BENEFITS PAID UNDER THE EXECUTIVE’S SERVICE AGREEMENT WITH MONTPELIER
MARKETING SERVICES (UK) LIMITED (THE “BENEFITS”) WHICH SHALL CONTINUE TO BE DUE
TO THE EXECUTIVE) AND, ACCORDINGLY, EITHER THE EXECUTIVE SHALL PAY OVER OR CAUSE
TO BE PAID OVER TO THE COMPANY ALL SUCH FEES OR REMUNERATION PAID OR PAYABLE TO
HIM (EXCLUDING BENEFITS) OR HIS BASE SALARY SHALL BE REDUCED BY THE AMOUNT OF
SUCH FEES OR REMUNERATION (EXCLUDING BENEFITS).


 


(B)           BONUSES  THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE
COMPANY’S ANNUAL BONUS PLAN WITH A MAXIMUM BONUS PAYMENT EQUAL TO UP TO 200% OF
HIS BASE SALARY AND A TARGET BONUS PAYMENT EQUAL TO 100% OF HIS BASE SALARY (THE
“TARGET BONUS”), THE BASE SALARY TO BE THE AMOUNT IN EFFECT AT THE END OF THE
YEAR IN WHICH THIS AGREEMENT BECOMES EFFECTIVE. IF THE COMPANY’S ANNUAL BONUS
PLAN IS TERMINATED DURING THE TERM OF THIS AGREEMENT THE EXECUTIVE SHALL REMAIN
ENTITLED TO AN ANNUAL BONUS ON THE SAME TERMS AND CONDITIONS AS WERE CONTAINED
IN THE COMPANY’S ANNUAL BONUS PLAN WITH A TARGET BONUS EQUAL TO THE TARGET
BONUS.


 


4

--------------------------------------------------------------------------------



 


(C)           LONG-TERM INCENTIVE PLAN


 


THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE LTIP, AS IN EFFECT FROM
TIME-TO-TIME, OR SHALL BE ENTITLED TO COMPARABLE LONG-TERM INCENTIVES OUTSIDE OF
THE LTIP, IF THE LTIP IS TERMINATED AND THE COMPANY DOES NOT ADOPT ANY
COMPARABLE REPLACEMENT PLAN.


 


(D)           BENEFITS


 


THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE THE BENEFITS THAT THE COMPANY
GENERALLY MAKES AVAILABLE TO ITS EXECUTIVES (AS THE SAME MAY BE REVISED FROM
TIME TO TIME), INCLUDING BUT NOT LIMITED TO, THE COMPANY’S RETIREMENT, SAVINGS,
MEDICAL, LONG TERM DISABILITY INSURANCE, DENTAL, LIFE INSURANCE AND DEFERRED
COMPENSATION PLANS.


 


(E)           PAID HOLIDAY


 


IN ADDITION TO THE USUAL PUBLIC HOLIDAYS, THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE TWENTY-FIVE (25) PAID DAYS’ HOLIDAY EACH YEAR.  THE COMPANY’S HOLIDAY
YEAR RUNS FROM 1 JANUARY TO 31 DECEMBER.  THE EXECUTIVE MAY SCHEDULE THE HOLIDAY
DAYS AS HE ELECTS, SUBJECT TO THE REASONABLE DISAPPROVAL OF THE BOARD.  ANY
ENTITLEMENT TO HOLIDAY REMAINING AT THE END OF A YEAR MAY BE CARRIED TO THE NEXT
SUCCEEDING YEAR BUT NO FURTHER.  ENTITLEMENT TO HOLIDAY (AND ON TERMINATION,
HOLIDAY PAY IN LIEU OF HOLIDAY) ACCRUES PRO RATA THROUGHOUT EACH YEAR, PROVIDED
THAT FRACTIONS OF DAYS SHALL BE DISREGARDED IN CALCULATING ENTITLEMENT TO
VACATION OR PAYMENT IN LIEU THEREOF.


 


(F)            CURRENCY


 


THE EXECUTIVE’S BASE SALARY, ANNUAL BONUSES, CASH SETTLEMENT, IF ANY, OR
PERFORMANCE SHARES UNDER THE LTIP (OR THEIR EQUIVALENT) AND ANY OTHER CASH
REMUNERATION OR REIMBURSEMENT PAYABLE BY THE COMPANY TO THE EXECUTIVE SHALL BE
DENOMINATED IN U.S. DOLLARS.  ALL SUCH PAYMENTS AND REIMBURSEMENTS, WHETHER
FIXED (E.G. BASE SALARY,) OR VARIABLE (ANNUAL BONUSES, LTIPS, ETC.) SHALL BE
PAID IN U.S. DOLLARS, UNLESS THE EXECUTIVE CONSENTS, IN WRITING, TO USE OF
ANOTHER CURRENCY.


 


5

--------------------------------------------------------------------------------



 


6.                               EXPENSES/REIMBURSEMENT


 


THE COMPANY SHALL BEAR ALL TRAVEL RELATED COSTS OF THE EXECUTIVE IN ACCORDANCE
WITH THE TERMS OF THE COMPANY’S TRAVEL POLICY FROM TIME TO TIME IN PLACE AND THE
EXECUTIVE SHALL BE REIMBURSED FOR ALL DOCUMENTED BUSINESS RELATED EXPENSES.


 


THE EXECUTIVE SHALL BE ENTITLED TO FIRST-CLASS AIR TRAVEL AND THE EXPENSES OF
APPROPRIATE HOTEL ACCOMMODATIONS FOR BUSINESS TRAVEL.  THE EXECUTIVE SHALL BE
PROVIDED WITH TWO FIRST-CLASS RETURN TICKETS FOR PERSONAL TRAVEL BETWEEN BERMUDA
AND EUROPE FOR THE EXECUTIVE AND HIS PARTNER EACH YEAR.  ALL AMOUNTS PAYABLE
UNDER THIS PARAGRAPH 6 SHALL BE SUBJECT TO THE EXECUTIVE’S PRESENTMENT TO THE
COMPANY OF APPROPRIATE DOCUMENTATION.


 


7.                               SICK LEAVE


 


THE PROVISIONS OF THE EMPLOYEE HANDBOOK APPLICABLE TO SICK LEAVE, AS AMENDED
FROM TIME TO TIME, ARE INCORPORATED INTO THIS AGREEMENT


 


8.                               RELOCATION ALLOWANCE


 


THE COMPANY WILL REIMBURSE THE EXECUTIVE’S REASONABLE RELOCATION EXPENSES (TO
INCLUDE, BUT NOT LIMITED TO FIRST-CLASS FLIGHTS, STORAGE COSTS, REMOVAL COSTS
AND RENTAL/HOTEL EXPENSES) FROM BERMUDA TO THE UK, UPON TERMINATION OF HIS
EMPLOYMENT FOR WHATEVER REASON.


 


9.                               TAX ADVISORY SERVICE


 


THE COMPANY WILL PAY DIRECTLY TO THE RELEVANT TAX ADVISORS, PROFESSIONAL FEES
INCURRED IN ADVISING THE EXECUTIVE ON HIS TAXATION OBLIGATIONS AND STATUS AND
PREPARING AND FILING HIS ANNUAL TAX RETURNS IN ALL OF THE JURISDICTIONS IN WHICH
THE EXECUTIVE IS OBLIGED TO PREPARE AND SUBMIT A TAX RETURN AND DEALING WITH ANY
RESULTING TAX AUTHORITY QUERIES AND DEMANDS.


 


6

--------------------------------------------------------------------------------



 


10.                         HOUSING ALLOWANCE


 


THE COMPANY SHALL PAY TO THE EXECUTIVE A HOUSING ALLOWANCE IN AN AMOUNT NO LESS
THAN THE MAXIMUM AMOUNT PAYABLE PURSUANT TO THE COMPANY’S HOUSING ALLOWANCE
POLICY APPLICABLE FROM TIME TO TIME WHILST EMPLOYED IN BERMUDA.


 


11.                         CONFIDENTIALITY


 


(A)                                  THE EXECUTIVE SHALL NOT, EITHER DURING THE
CONTINUANCE OF HIS EMPLOYMENT HEREUNDER (OTHERWISE THAN IN THE PROPER
PERFORMANCE OF HIS DUTIES HEREUNDER) OR AT ANY TIME AFTER THE TERMINATION
THEREOF, DIVULGE TO ANY PERSON WHOMSOEVER AND SHALL USE HIS REASONABLE ENDEAVORS
TO PREVENT THE PUBLICATION OR DISCLOSURE OF ANY TRADE SECRET OR OTHER
CONFIDENTIAL INFORMATION CONCERNING THE BUSINESS, FINANCES, ACCOUNTS, DEALINGS,
TRANSACTIONS OR AFFAIRS OF THE COMPANY OR ANY GROUP COMPANY OR OF ANY OF THEIR
RESPECTIVE CLIENTS ENTRUSTED TO HIM OR ARISING OR COMING TO HIS KNOWLEDGE DURING
THE COURSE OF HIS EMPLOYMENT HEREUNDER OR OTHERWISE; PROVIDED THAT THE FOREGOING
SHALL NOT PREVENT OR LIMIT THE EXECUTIVE FROM COMPLYING WITH ANY APPLICABLE LAW
OR WITH THE DIRECTIVE OF ANY COURT OR ADMINISTRATIVE BODY OR AGENCY HAVING THE
LEGAL AUTHORITY TO COMPEL TESTIMONY FROM OR THE PRODUCTION OF DOCUMENTS BY THE
EXECUTIVE.  THE PROVISIONS OF THIS PARAGRAPH 11(A) SHALL NOT APPLY TO ANY
INFORMATION WHICH IS OR BECOMES PUBLICLY KNOWN OTHER THAN AS A RESULT OF THE
EXECUTIVE’S BREACH OF THIS AGREEMENT OR PREVENT THE EXECUTIVE FROM MAKING A
PROTECTED DISCLOSURE IN ACCORDANCE WITH THE EMPLOYMENT RIGHTS ACT 1996.


 


(B)                                 THE EXECUTIVE SHALL UPON THE TERMINATION OF
HIS EMPLOYMENT HEREUNDER IMMEDIATELY DELIVER UP TO THE COMPANY ALL FEE
SCHEDULES, LISTS OF CLIENTS, CORRESPONDENCE AND OTHER DOCUMENTS, PAPERS AND
PROPERTY BELONGING TO THE COMPANY OR ANY GROUP COMPANY OR RELATED TO ANY OF THE
MATTERS REFERRED TO IN PARAGRAPH 11(A) ABOVE WHICH MAY HAVE BEEN


 


7

--------------------------------------------------------------------------------



 


PREPARED BY HIM OR HAVE COME INTO HIS POSSESSION IN THE COURSE OF HIS EMPLOYMENT
HEREUNDER AND SHALL NOT RETAIN ANY COPIES THEREOF.


 


12.        TERMINATION


 


THE COMPANY AND THE EXECUTIVE SHALL BE ENTITLED IN WRITING TO TERMINATE THE
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT UPON:


 


(A)           THE EXECUTIVE’S DEATH;


 


(B)                                 THE TERMINATION FORTHWITH OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY FOR “CAUSE”.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
SHALL MEAN:


 

(I)            CONVICTION OF A CRIMINAL OFFENCE (OTHER THAN A ROAD TRAFFIC
OFFENCE OR OTHER NON-MATERIAL OFFENCE NOT SUBJECT TO A CUSTODIAL SENTENCE); OR

 


(II)           WILLFUL GROSS NEGLIGENCE OR WILLFUL GROSS MISCONDUCT BY THE
EXECUTIVE IN CONNECTION WITH HIS EMPLOYMENT WITH THE COMPANY OR A GROUP COMPANY
WHICH CAUSES OR IS LIKELY TO CAUSE MATERIAL LOSS OR DAMAGE TO THE COMPANY OR
SUCH GROUP COMPANY.


 


(C)           THE RESIGNATION OF THE EXECUTIVE FOR “GOOD REASON”. FOR PURPOSES
OF THIS AGREEMENT “GOOD REASON” SHALL MEAN:


 


(I)            A MATERIAL DECREASE IN THE EXECUTIVE’S BASE SALARY OR BENEFITS
(EXCEPT AS AUTHORIZED UNDER PARAGRAPH 5 (A)) OR ANY MATERIAL DECREASE IN BONUS
OPPORTUNITY; AND/OR


 


(II)           A MATERIAL DIMINUTION IN THE AUTHORITY, DUTIES OR
RESPONSIBILITIES OF THE EXECUTIVE’S POSITION WITH THE COMPANY OR ANY GROUP
COMPANY WITH THE RESULT THAT THE EXECUTIVE MAKES A DETERMINATION IN GOOD FAITH
THAT HE CANNOT CONTINUE TO CARRY OUT HIS JOB IN SUBSTANTIALLY THE SAME MANNER AS
IT WAS INTENDED TO BE CARRIED OUT IMMEDIATELY BEFORE SUCH DIMINUTION; AND/OR


 


8

--------------------------------------------------------------------------------



 


(III)          A RELOCATION OF THE COMPANY’S EXECUTIVE OFFICES FROM BERMUDA
WITHOUT THE EXECUTIVE’S CONSENT AS LONG AS THE EXECUTIVE IS COO AND DEPUTY
CHAIRMAN OF THE COMPANY; AND/OR


 


(IV)          A MATERIAL BREACH BY THE COMPANY OF THE TERMS OF THIS AGREEMENT OR
OF ANY AWARD UNDER THE LTIP (OR ANY REPLACEMENT COMPENSATION); PROVIDED THAT THE
EXECUTIVE SHALL HAVE PROVIDED WRITTEN NOTICE TO THE COMPANY (TO THE ATTENTION OF
AT LEAST TWO MEMBERS OF THE BOARD OTHER THAN THE EXECUTIVE), SETTING FORTH THE
ALLEGED GOOD REASON WITHIN 120 DAYS OF THE EVENT, AND THE BREACH SHALL NOT HAVE
BEEN CURED WITHIN THIRTY (30) DAYS OF RECEIPT OF THE NOTICE.


 


(D)           THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
WITHOUT CAUSE; OR


 


(E)           THE RESIGNATION OF THE EXECUTIVE WITHOUT GOOD REASON.


 


FOR THE AVOIDANCE OF DOUBT, EXCEPT IN THE CIRCUMSTANCES OUTLINED IN 12 (A) AND
(B) ABOVE THE COMPANY SHALL NOT TERMINATE THE EXECUTIVE’S EMPLOYMENT WHERE HE IS
IN RECEIPT OF BENEFITS UNDER ANY PERMANENT HEALTH INSURANCE SCHEME OR ABSENT DUE
TO SICKNESS AS A RESULT OF WHICH IT IS REASONABLY FORESEEABLE THAT THE EXECUTIVE
MAY RECEIVE SUCH BENEFITS IF, BY DOING SO, THE EXECUTIVE SHALL BE DEPRIVED OF
THE BENEFIT OF ANY PERMANENT HEALTH INSURANCE SCHEME PROVIDED BY THE COMPANY TO
WHICH HE WOULD HAVE OTHERWISE HAVE BEEN ENTITLED.


 


13.        TERMINATION PAYMENTS AND BENEFITS


 


(A)           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED DURING THE TERM BY:


 


(I)            REASON OF THE EXECUTIVE’S DEATH AS PROVIDED BY PARAGRAPH 12(A);


 


(II)           THE COMPANY FOR CAUSE PURSUANT TO PARAGRAPH 12(B),


 


THEN IN FULL SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT, THE
EXECUTIVE, HIS BENEFICIARIES OR ESTATE, AS APPROPRIATE, SHALL BE ENTITLED TO
RECEIVE THE FOLLOWING:


 


9

--------------------------------------------------------------------------------



 


(A) THE BASE SALARY PROVIDED FOR HEREIN UP TO AND INCLUDING THE EFFECTIVE DATE
OF TERMINATION, PRORATED ON A DAILY BASIS; AND


 


(B) PAYMENT FOR ANY ACCRUED, BUT UNUSED PAID HOLIDAY AS AT THE EFFECTIVE DATE OF
TERMINATION; AND


 


(C) ANY REIMBURSEMENTS TO WHICH HE MAY BE ENTITLED UNDER PARAGRAPH 6 OF THIS
AGREEMENT.


 


(III)          THE EXECUTIVE WITHOUT GOOD REASON PURSUANT TO PARAGRAPH 12(C),


 


THEN IN FULL SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT, THE
EXECUTIVE, HIS BENEFICIARIES OR ESTATE, AS APPROPRIATE, SHALL BE ENTITLED TO
RECEIVE THE FOLLOWING:


 

(A) an amount equal to the Base Salary, bonuses and any performance shares or
other LTIP Awards earned or vested but not previously paid through the date of
termination: and

 


(B) PAYMENT FOR ANY ACCRUED BUT UNUSED PAID HOLIDAY AS AT THE EFFECTIVE DATE OF
TERMINATION; AND


 


(C) ANY REIMBURSEMENTS TO WHICH HE MAY BE ENTITLED UNDER PARAGRAPH 6 OF THIS
AGREEMENT.


 

(b)           If the Executive’s employment is terminated during the Term by:

 

(I)            THE COMPANY WITHOUT CAUSE PURSUANT TO PARAGRAPH 12(D), OR

 


(II)           THE EXECUTIVE FOR GOOD REASON PURSUANT TO PARAGRAPH 12(C)


 


THEN IN FULL SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT, THE
EXECUTIVE, HIS BENEFICIARIES OR ESTATE, AS APPROPRIATE, SHALL BE ENTITLED TO
RECEIVE THE FOLLOWING:

 

10

--------------------------------------------------------------------------------



 


(A) AN AMOUNT EQUAL TO THE BASE SALARY, BONUSES AND ANY PERFORMANCE SHARES OR
OTHER LTIP AWARDS EARNED BUT NOT PREVIOUSLY PAID THROUGH THE DATE OF
TERMINATION; AND


 


(B) PAYMENT FOR ANY ACCRUED BUT UNUSED PAID HOLIDAY AS AT THE EFFECTIVE DATE OF
TERMINATION; AND


 


(C) ANY REIMBURSEMENTS TO WHICH HE MAY BE ENTITLED UNDER PARAGRAPH 6 OF THIS
AGREEMENT; AND


 


(D) AN AMOUNT EQUAL TO THE SUM OF THE ANNUAL BASE SALARY THEN IN EFFECT AND THE
ANNUAL TARGET BONUS (AS DETERMINED UNDER PARAGRAPH 5(B)) FOR THE YEAR DURING
WHICH THE TERMINATION OCCURS, MULTIPLIED BY THE GREATER OF


 

(i)    two (2); or

 

(ii)   the remaining number of years and fractions thereof (with each full and
partial month counting as one-twelfth (1/12th) of a year) in the Term; and

 


(E) MEDICAL BENEFIT CONTINUATION UNDER THE COMPANY’S MEDICAL PLAN FOR A PERIOD
OF THREE (3) YEARS FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AT
THE COMPANY’S EXPENSE AND THEREAFTER AT THE EXECUTIVE’S EXPENSE; AND


 


(F) THE ACCELERATED VESTING (TO 100% VESTED) OF UNVESTED  SHARE OPTIONS, SHARES
APPRECIATION RIGHTS (“SARS”) AND RESTRICTED SHARE UNITS (“RSUS”), IF ANY,
AWARDED TO EXECUTIVE UNDER THE LTIP OR OTHERWISE; AND


 


(G) PAYMENT WITH RESPECT TO ANY OUTSTANDING PERFORMANCE SHARES PREVIOUSLY
AWARDED TO THE EXECUTIVE, WITH PERFORMANCE MEASURED AT THE END OF THE BONUS YEAR
IN WHICH THE TERMINATION OCCURS AND PAID BY NO LATER THAN 31 MARCH FOLLOWING THE
END OF THE BONUS YEAR AND WITH THE VALUATION OF SUCH PERFORMANCE SHARES (IF PAID
IN CASH) BASED ON THE AVERAGE OF THE LAST TEN (10) TRADING DAYS OF THE YEAR IN


 


11

--------------------------------------------------------------------------------



 


WHICH THE TERMINATION OCCURS, PRO RATED FOR THE NUMBER OF MONTHS WORKED FROM THE
DATE OF GRANT UNTIL SUCH TERMINATION.


 


(C)                                  IN THE EVENT OF A CHANGE OF CONTROL BY THE
COMPANY AS DEFINED IN THE LTIP, THE EXECUTIVE SHALL BE ENTITLED TO GROUP A
BENEFITS UNDER THE MRH SEVERANCE PLAN, AS IN EFFECT ON THE DATE HEREOF
(“SEVERANCE PLAN”), PROVIDED, HOWEVER, THAT SUCH GROUP A BENEFITS SHALL BE
APPLIED AGAINST AND SHALL REDUCE THE BENEFITS PAYABLE UNDER PARAGRAPH 13(B).


 


IN ADDITION, IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED IN ANY OF THE
CIRCUMSTANCES COVERED BY THESE PARAGRAPHS 13(B) AND (C), THEN NOTWITHSTANDING
ANY PROVISION IN ANY COMPANY OR GROUP COMPANY SHARE OPTION HELD BY THE EXECUTIVE
TO THE CONTRARY, THE EXECUTIVE SHALL BE ENTITLED TO EXERCISE ANY COMPANY OR
GROUP COMPANY SHARE OPTIONS DURING THE TWO (2) YEAR PERIOD BEGINNING ON HIS DATE
OF TERMINATION (BUT NOT BEYOND THE EXPIRATION DATE OF THE OPTION).


 


PAYMENT OF BENEFITS UPON TERMINATION UNDER PARAGRAPHS (D), (E), (F), AND (G) OF
PARAGRAPH 13(B) ARE SUBJECT TO AND CONDITIONED UPON THE EXECUTIVE’S EXECUTION OF
A SEPARATION AGREEMENT AND GENERAL RELEASE TO BE AGREED BETWEEN THE PARTIES
WITHIN THE MEANING OF THE SEVERANCE PLAN.


 


14.                         NON-RENEWAL OF AGREEMENT


 


(A)                                  IF THIS AGREEMENT IS NOT RENEWED AT THE END
OF THE TERM AND UPON OR FOLLOWING SUCH NON-RENEWAL THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY TERMINATES FOR ANY REASON, BUT THE EXECUTIVE REMAINS AN ACTIVE
MEMBER OF THE BOARD IN ANY CAPACITY, THEN SUCH SERVICE AS A BOARD MEMBER SHALL
BE CONSIDERED CONTINUED EMPLOYMENT FOR PURPOSES OF DETERMINING THE VESTING OF
SHARE OPTIONS, SARS, RSUS AND PERFORMANCE SHARES, AND THE EXECUTIVE SHALL REMAIN
ENTITLED TO CONTINUING HEALTH COVERAGE FOR HIMSELF AT THE COMPANY’S EXPENSE.


 


12

--------------------------------------------------------------------------------



 


(B)                                 IF THIS AGREEMENT IS NOT RENEWED AT THE END
OF THE TERM AND UPON OR FOLLOWING SUCH NON-RENEWAL THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY TERMINATES FOR ANY REASON, AND THE EXECUTIVE IS REMOVED FROM
THE BOARD (OTHER THAN FOR CAUSE), OR IF FOLLOWING THE END OF THE TERM THE
EXECUTIVE IS REMOVED FROM THE BOARD (OTHER THAN FOR CAUSE) OR IS NOT REELECTED
TO THE BOARD (DESPITE HIS WILLINGNESS TO REMAIN AN ACTIVE MEMBER OF THE BOARD),
THEN (I) THE EXECUTIVE’S UNVESTED SHARE OPTIONS, SARS, RSUS AND PERFORMANCE
SHARES SHALL BECOME 100% VESTED, (II) THE EXECUTIVE SHALL BE ENTITLED TO PAYMENT
WITH RESPECT TO OUTSTANDING PERFORMANCE SHARES PREVIOUSLY AWARDED TO THE
EXECUTIVE WITH PERFORMANCE MEASURED AT THE END OF THE BONUS YEAR IN WHICH HIS
SERVICE AS A MEMBER OF THE BOARD ENDS AND PAID BY NO LATER THAN 31
MARCH FOLLOWING THE END OF THE BONUS YEAR AND WITH THE VALUATION OF SUCH
PERFORMANCE SHARES (IF PAID IN CASH) BASED ON THE AVERAGE OF THE LAST TEN
(10) TRADING DAYS OF SUCH YEAR, PRO RATED FOR THE NUMBER OF DAYS BETWEEN THE
DATE OF GRANT AND THE DATE THE EXECUTIVE’S SERVICE AS A MEMBER OF THE BOARD
ENDS, AND (III) THE EXECUTIVE SHALL RECEIVE AN AMOUNT EQUAL TO THE SUM OF THE
BASE SALARY THEN IN EFFECT PLUS THE HIGHEST ANNUAL BONUS PAID IN THE THREE
(3) YEARS PRIOR TO THE DATE OF NON-RENEWAL.


 


15.        TERMINATION PAYMENTS


 


ANY PAYMENTS TO BE MADE TO THE EXECUTIVE UNDER CLAUSES 13 AND 14 WILL BE PAYABLE
AS A DEBT WITHIN FOURTEEN (14) DAYS OF TERMINATION (OR IN THE CASE OF BONUS,
UPON DETERMINATION) AND THERE SHALL BE NO DUTY ON THE EXECUTIVE TO MITIGATE HIS
LOSS.


 


16.                         NON-COMPETITION


 


(A)                                  DURING THE TERM, THE EXECUTIVE SHALL NOT
WITHOUT THE CONSENT OF THE BOARD DIRECTLY OR INDIRECTLY ENGAGE IN ANY OTHER
BUSINESS OR BE CONCERNED OR INTERESTED IN ANY OTHER BUSINESS OF A SIMILAR NATURE
TO OR WHICH WOULD OR MIGHT COMPETE WITH THE BUSINESS FOR THE TIME BEING CARRIED
ON BY THE COMPANY OR ANY GROUP COMPANY SAVE THAT HE MAY (BUT WITHOUT PREJUDICE
TO PARAGRAPH 3) BE INTERESTED AS A HOLDER OR BENEFICIAL OWNER OF NOT


 


13

--------------------------------------------------------------------------------



 


MORE THAN 5% OF ANY CLASS OF SHARE, SHARES OR DEBENTURES IN ANY COMPANY (OTHER
THAN THE COMPANY, IN WHICH CASE, SUCH LIMIT SHALL NOT APPLY) WHOSE SHARES,
SHARES OR DEBENTURES ARE LISTED OR DEALT IN ON AN APPOINTED SHARE EXCHANGE (AS
DEFINED IN THE COMPANIES ACT).


 


(B)                                 SINCE THE EXECUTIVE HAS OBTAINED IN THE
COURSE OF HIS EMPLOYMENT PRIOR TO THE DATE HEREOF AND IS LIKELY TO OBTAIN IN THE
COURSE OF HIS EMPLOYMENT HEREUNDER KNOWLEDGE OF THE TRADE SECRETS AND ALSO OTHER
CONFIDENTIAL INFORMATION IN REGARD TO THE BUSINESS OF THE COMPANY AND OF ANY
GROUP COMPANY WITH WHICH HE BECOMES ASSOCIATED, THE EXECUTIVE HEREBY AGREES WITH
THE COMPANY THAT IN ADDITION TO THE RESTRICTIONS CONTAINED IN PARAGRAPH
(A) ABOVE, HE WILL NOT IN BERMUDA, THE UNITED KINGDOM OR THE EUROPEAN ECONOMIC
COMMUNITY:


 

(I)               DURING THE PERIOD OF TWELVE (12) MONTHS FOLLOWING THE
TERMINATION OF HIS EMPLOYMENT HEREUNDER (HOWSOEVER CAUSED) EITHER ON HIS OWN
ACCOUNT OR FOR ANY OTHER PERSON, FIRM OR COMPANY DIRECTLY OR INDIRECTLY BE
ENGAGED IN OR CONCERNED WITH ANY BUSINESS OR UNDERTAKING WHICH IS ENGAGED IN OR
CARRIES ON IN BERMUDA, THE UNITED KINGDOM OR THE EUROPEAN ECONOMIC COMMUNITY ANY
INSURANCE BUSINESS WHICH COMPETES OR SEEKS TO COMPETE WITH THE BUSINESS CARRIED
ON BY THE COMPANY OR ANY OTHER GROUP COMPANY AT THE DATE OF TERMINATION.

 

(II)              DURING THE PERIOD OF TWELVE (12) MONTHS FOLLOWING THE
TERMINATION AFORESAID EITHER ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, FIRM OR
COMPANY DIRECTLY OR INDIRECTLY SOLICIT, INTERFERE WITH OR ENDEAVOR TO ENTICE
AWAY FROM THE COMPANY OR ANY GROUP COMPANY THE CUSTOM OF ANY PERSON, FIRM OR
COMPANY WHO AT THE DATE OF TERMINATION AFORESAID OR WHO IN THE PERIOD OF TWELVE
(12) MONTHS IMMEDIATELY PRIOR TO SUCH DATE WAS A CUSTOMER OR CLIENT OF OR IN THE
HABIT OF DEALING WITH THE COMPANY OR ANY GROUP COMPANY OR WHO AT SUCH DATE WAS
TO HIS KNOWLEDGE NEGOTIATING

 

14

--------------------------------------------------------------------------------


 

WITH THE COMPANY OR ANY GROUP COMPANY IN RELATION TO ALL OR PART OF ITS
BUSINESS.

 

(III)             DURING THE PERIOD OF TWELVE (12) MONTHS FOLLOWING THE
TERMINATION AFORESAID EITHER ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, FIRM OR
COMPANY SOLICIT THE SERVICES OF OR ENDEAVOR TO ENTICE AWAY FROM THE COMPANY OR
ANY GROUP COMPANY ANY DIRECTOR, EMPLOYEE OR CONSULTANT OF THE COMPANY OR ANY
GROUP COMPANY (WHETHER OR NOT SUCH PERSON WOULD COMMIT ANY BREACH OF  HIS
CONTRACT OF EMPLOYMENT OR ENGAGEMENT BY REASON OF LEAVING THE SERVICE OF SUCH
COMPANY) NOR SHALL THE EXECUTIVE KNOWINGLY EMPLOY OR AID OR ASSIST IN OR PROCURE
THE EMPLOYMENT BY ANY OTHER PERSON, FIR OR COMPANY OF ANY SUCH PERSON.

 


(C)           WHILE THE RESTRICTIONS AFORESAID ARE CONSIDERED BY THE PARTIES TO
BE REASONABLE IN ALL THE CIRCUMSTANCES, IT IS AGREED THAT IF ANY OF SUCH
RESTRICTIONS SHALL, TAKEN TOGETHER, BE ADJUDGED TO GO BEYOND WHAT IS REASONABLE
IN ALL THE CIRCUMSTANCES FOR THE PROTECTION OF THE LEGITIMATE INTERESTS OF THE
COMPANY OR ANY GROUP COMPANY BUT WOULD BE ADJUDGED REASONABLE IF PART OF THE
WORDING THEREOF WERE DELETED OR MODIFIED THE SAID RESTRICTIONS SHALL APPLY WITH
SUCH WORDS DELETED OR MODIFIED.


 


(D)           THE EXECUTIVE HEREBY AGREES THAT HE WILL AT THE REQUEST AND AT THE
COST OF THE COMPANY ENTER INTO A DIRECT AGREEMENT OR UNDERTAKING WITH ANY GROUP
COMPANY WHEREBY HE WILL ACCEPT RESTRICTIONS AND PROVISIONS CORRESPONDING TO THE
RESTRICTIONS AND PROVISIONS HEREIN CONTAINED (OR SUCH OF THEM AS MAY BE
APPROPRIATE IN THE CIRCUMSTANCES) IN RELATION TO SUCH SERVICES AND SUCH AREA AND
FOR SUCH PERIOD AS SUCH COMPANY OR COMPANIES MAY REASONABLY REQUIRE FOR THE
PROTECTION OF ITS OR THEIR LEGITIMATE INTERESTS PROVIDED THAT HE TERMS OF SUCH
RESTRICTIONS AND PROVISIONS WILL NOT BE MORE ONEROUS THAN THE RESTRICTIONS AND
PROVISIONS OF THIS AGREEMENT.

 

15

--------------------------------------------------------------------------------



 


17.        DISCIPLINARY, DISMISSAL AND GRIEVANCE PROCEDURES


 


IF THE EXECUTIVE HAS ANY GRIEVANCE RELATING TO HIS EMPLOYMENT OR IF HE IS
DISSATISFIED WITH ANY DISCIPLINARY DECISION AFFECTING HIM, HE SHOULD RAISE THIS
IN WRITING WITH THE EXECUTIVE CHAIRMAN.


 


18.        SUCCESSORS


 


THE EXECUTIVE’S PERFORMANCE HEREUNDER IS PERSONAL TO THE EXECUTIVE AND SHALL NOT
BE ASSIGNABLE BY THE EXECUTIVE.


 


19.        LEGAL EXPENSES


 


THE COMPANY WILL PAY OR REIMBURSE THE EXECUTIVE FOR ALL COSTS AND EXPENSES
(INCLUDING COURT COSTS AND ATTORNEY’S FEES) INCURRED BY THE EXECUTIVE AS A
RESULT OF ANY CLAIM, ACTION OR PROCEEDING ARISING OUT OF, OR CHALLENGING THE
VALIDITY, OR ENFORCEABILITY OF, THIS AGREEMENT OR ANY PROVISION HEREOF OR ANY
BENEFIT OR AWARD CONTEMPLATED HEREIN, BUT ONLY IF THE EXECUTIVE IS THE
PREVAILING PARTY, IN WHOLE OR IN SIGNIFICANT PART, WITH RESPECT TO SUCH CLAIM,
ACTION OR PROCEEDING.


 


THE COMPANY WILL PAY DIRECTLY TO THE RELEVANT LEGAL ADVISORS THE EXECUTIVE’S
PROFESSIONAL LEGAL FEES INCURRED IN RESPECT OF ENTRY INTO THIS AGREEMENT.


 


20.        INSURANCE


 


THE COMPANY SHALL PROVIDE DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE COVER TO
THE EXECUTIVE FOR THE DURATION OF THE TERM (AS EXTENDED) ON THE SAME LEVEL OF
COVER AS PROVIDED TO OTHER DIRECTORS OF THE COMPANY FROM TIME TO TIME AND WILL
KEEP SUCH COVER IN PLACE FOR AS LONG AS REASONABLY NECESSARY TO COVER ALL AND
ANY RISK OF A CLAIM AGAINST THE EXECUTIVE.


 


16

--------------------------------------------------------------------------------



 


21.        SURVIVAL OF OPERATIVE SECTIONS.


 


THE EXPIRATION OR TERMINATION OF THIS AGREEMENT HOWSOEVER ARISING SHALL NOT
OPERATE TO AFFECT SUCH OF THE PROVISIONS HEREOF AS ARE EXPRESSED OR INTENDED TO
REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH TERMINATION.


 


22.        MISCELLANEOUS


 


WAIVER; AMENDMENT


 


THE FAILURE OF A PARTY TO ENFORCE ANY TERM, PROVISION, OR CONDITION OF THIS
AGREEMENT AT ANY TIME OR TIMES SHALL NOT BE DEEMED A WAIVER OF THAT TERM,
PROVISION, OR CONDITION FOR THE FUTURE, NOR SHALL ANY SPECIFIC WAIVER OF A TERM,
PROVISION, OR CONDITION AT ONE TIME BE DEEMED A WAIVER OF SUCH TERM, PROVISION,
OR CONDITION FOR ANY FUTURE TIME OR TIMES.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITING SIGNED BY BOTH PARTIES HERETO.


 


GOVERNING LAW; JURISDICTION


 


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
BERMUDA AND THE PARTIES IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COURTS OF BERMUDA.


 


PARAGRAPH CAPTIONS


 


PARAGRAPH AND OTHER CAPTIONS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND ARE IN NO WAY INTENDED TO DESCRIBE, INTERPRET, DEFINE OR LIMIT
THE SCOPE, EXTENT OR INTENT OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


17

--------------------------------------------------------------------------------



 


SEVERABILITY


 


EACH PROVISION OF THIS AGREEMENT IS INTENDED TO BE SEVERABLE.  IF ANY TERM OR
PROVISION HEREOF IS ILLEGAL OR INVALID FOR ANY REASON WHATSOEVER, SUCH
ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER OF THIS
AGREEMENT.


 


INTEGRATED AGREEMENT


 


THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL
PRIOR AGREEMENTS, UNDERSTANDINGS, MEMORANDA, TERM SHEETS, CONVERSATIONS AND
NEGOTIATIONS.  THERE ARE NO AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS,
REPRESENTATIONS OR WARRANTIES BETWEEN THE PARTIES OTHER THAN THOSE SET FORTH
HEREIN OR HEREIN PROVIDED FOR. IN THE EVENT OF CONFLICT BETWEEN THE TERMS OF
THIS AGREEMENT AND ANY OTHER DOCUMENT PURPORTING TO RECORD THE TERMS OF THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY GROUP COMPANY, THE PROVISIONS OF
THIS AGREEMENT PREVAIL.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT SHALL REDUCE OR DIMINISH THE EXECUTIVE’S RIGHTS UNDER ANY EMPLOYEE
BENEFIT PLAN IN WHICH HE IS A PARTICIPANT OR UNDER ANY SHARES OPTION, SAR, RSU,
PREFERRED SHARE (OR SIMILAR COMPENSATORY AWARD) GRANTED TO THE EXECUTIVE BY THE
COMPANY (OR ANY GROUP COMPANY) BEFORE, ON OR AFTER THE EFFECTIVE DATE.


 


INTERPRETATION; COUNTERPARTS


 


(A)                                          NO PROVISION OF THIS AGREEMENT IS
TO BE INTERPRETED FOR OR AGAINST ANY PARTY BECAUSE THAT PARTY DRAFTED SUCH
PROVISION.


 


(B)                                         FOR PURPOSES OF THIS AGREEMENT:
“HEREIN, “HEREBY,” “HEREOF”, “HEREINAFTER,” “HEREWITH,” “HEREAFTER” AND
“HEREINAFTER” REFER TO THIS AGREEMENT IN ITS ENTIRETY, AND NOT TO ANY PARTICULAR
PARAGRAPH.


 


(C)                                          REFERENCES TO STATUTORY PROVISIONS
SHALL BE CONSTRUED AS REFERENCES TO THOSE PROVISIONS AS AMENDED OR RE-ENACTED OR
AS THEIR APPLICATION IS MODIFIED BY OTHER PROVISIONS FROM


 


18

--------------------------------------------------------------------------------



 


TIME TO TIME AND SHALL INCLUDE REFERENCES TO ANY PROVISIONS OF WHICH THEY ARE
RE-ENACTMENTS (WHETHER WITH OR WITHOUT MODIFICATION).


 


(D)              REFERENCES TO THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE
VERSA AND REFERENCES TO THE MASCULINE SHALL INCLUDE THE FEMININE AND/OR NEUTER
AND VICE VERSA.


 


(E)              REFERENCES TO PERSONS SHALL INCLUDE COMPANIES, PARTNERSHIPS,
ASSOCIATIONS AND BODIES OF PERSONS, WHETHER INCORPORATED OR UNINCORPORATED.


 


THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


UNTRUE STATEMENTS


 


THE EXECUTIVE SHALL NOT KNOWINGLY AT ANY TIME MAKE ANY UNTRUE STATEMENT IN
RELATION TO THE COMPANY OR ANY GROUP COMPANY AND IN PARTICULAR SHALL NOT AFTER
THE DETERMINATION OF HIS EMPLOYMENT HEREUNDER WRONGFULLY REPRESENT HIMSELF AS
BEING EMPLOYED BY OR CONNECTED WITH THE COMPANY OR ANY GROUP COMPANY.


 


NOTICES


 


ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED BY HAND DELIVERY, OR BY FACSIMILE
(WITH CONFIRMATION OF TRANSMISSION), OR BY OVERNIGHT COURIER, OR BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, IN EACH CASE
ADDRESSED AS FOLLOWS:

 

If to the Executive:

 

Thomas George Story Busher

 

19

--------------------------------------------------------------------------------


 

If to the Company:

 

Company Secretary

 

 

 

 

 

Montpelier Re Holdings Ltd.

 

 

94 Pitts Bay Road

 

 

P.O. Box HM 2079

 

 

Pembroke HM HX

 

 

Bermuda

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Any such notice given by post shall be deemed
to have been served on the second week day after dispatch (public holidays
excepted) and any notice so given by hand shall be deemed to have been served
when delivered if delivered during normal business hours or, if delivered
outside such hours, at the next time after delivery when normal business hours
commence.

 


NO LIMITATIONS


 


THE EXECUTIVE REPRESENTS HIS EMPLOYMENT BY THE COMPANY HEREUNDER DOES NOT
CONFLICT WITH, OR BREACH ANY CONFIDENTIALITY, NON-COMPETITION OR OTHER AGREEMENT
TO WHICH HE IS A PARTY OR TO WHICH HE MAY BE SUBJECT.


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

 

MONTPELIER RE HOLDINGS LTD.

EXECUTIVE

 

 

 

 

By:

/s/ Anthony Taylor

 

By:

/s/Thomas George Story Busher

 

 

 

 

 

Anthony Taylor, Chief Executive Officer

Thomas George Story Busher

 

20

--------------------------------------------------------------------------------